  Case 17-20149       Doc 54     Filed 03/26/21 Entered 03/26/21 13:50:40           Desc Main
                                   Document     Page 1 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    IN THE MATTER OF                               IN PROCEEDINGS
                                                   UNDER CHAPTER 13
    TAMIKA N. HALL-MOORE,
                                                   CASE NO. 17-20149
                     DEBTOR                        JUDGE: LASHONDA A HUNT


                                    NOTICE OF MOTION

Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090
Notified via US Postal Service
Tamika N. Hall-Moore, 530 Nathan Road, University Park, IL 60484

       Please take notice that on the April 2, 2021 at the hour of 10:15 a.m. or as soon thereafter
as I may be heard, I shall appear before the Honorable Judge LaShonda A Hunt or before any other
Bankruptcy Judge who may be presiding in his/her place and stead and shall then and there present
the accompanying motion. At that time and place you may attend if you so choose.

       This motion will be presented and heard telephonically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.



       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 17-20149      Doc 54    Filed 03/26/21 Entered 03/26/21 13:50:40          Desc Main
                                 Document     Page 2 of 5



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of the above
and foregoing document to be served upon the following:


                                    Respectfully Submitted,


                                    __/s/ Michael N. Burke_____________
                                    Richard B. Aronow 3123969
                                    Michael N. Burke 6291435
                                    Mike Kalkowski 6185654
                                    LOGS Legal Group LLP
                                    2121 Waukegan Road, Suite 301
                                    Bannockburn, IL 60015
                                    (847) 291-1717
                                    Attorneys for Movant
                                    16-081235

Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090

Notified via US Postal Service
Tamika N. Hall-Moore, 530 Nathan Road, University Park, IL 60484


The firm of LOGS Legal Group LLP is a debt collector. This is an attempt to collect a debt.
Any information may be used for that purpose. If your personal liability for this debt has
been extinguished, discharged in bankruptcy or if a court order prohibits collecting this debt
from you personally, then this is an attempt to enforce the Movant’s rights with respect to
the property addressed herein, and it is not an attempt to collect the debt from you
personally.
     Case 17-20149    Doc 54   Filed 03/26/21 Entered 03/26/21 13:50:40     Desc Main
                                 Document     Page 3 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       IN THE MATTER OF                         IN PROCEEDINGS
                                                UNDER CHAPTER 13
       TAMIKA N. HALL-MOORE,
                                                CASE NO. 17-20149
                     DEBTOR                     JUDGE: LASHONDA A HUNT

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
                          DISMISSAL OF THE CASE

         NOW COMES the Movant, Deutsche Bank National Trust Company, as Indenture

Trustee, for New Century Home Equity Loan Trust 2004-4, by and through its attorneys,

LOGS Legal Group LLP, and states as follows:

1.       On July 5, 2017, the above-named Debtor filed a Petition pursuant to 11 USC §

1301, et. seq. and a Plan which was confirmed on October 20, 2017.

2.       A material term of said plan called for the Debtor to make post-petition monthly

mortgage payments directly to the Movant commencing with the installment that came

due on August 1, 2017.

3.       Notwithstanding said material term, said post-petition mortgage payments are in

default in the amount of $12,300.78 through March 31, 2021:

 6/1/2020 - 9/1/2020 monthly payments      =$                              4,690.28
 at $1,172.57 each
 10/1/2020 – 2/1/2021 monthly              =$                              6,120.75
 payments at $1,224.15 each
 3/1/2021 monthly payment at               =$                              1,296.35
 $1,296.35
 Suspense balance                          =$                            (1,044.60)
 Bankruptcy MFR court cost                 =$                                188.00
 Bankruptcy Attorneys' fees                =$                              1,050.00

 TOTAL                                     =$                            12,300.78
     Case 17-20149    Doc 54    Filed 03/26/21 Entered 03/26/21 13:50:40        Desc Main
                                  Document     Page 4 of 5



4.       By failing to make current mortgage payments, the Debtor had failed to provide the

Movant with adequate protection for its security, contrary to the requirements of the

Bankruptcy Code.

5.       That the Movant adopts the facts set forth in the Statement of Default as additional

allegations in support of this motion.

6.       Carrington Mortgage Services, LLC services the loan on the property referenced

in this motion. In the event the automatic stay in this case is modified, this case dismisses,

and/or Debtor obtains a discharge and a foreclosure action is commenced on the

mortgaged property, the foreclosure will be conducted in the name of Movant. Movant,

directly or through an agent, has possession of the promissory note. Movant will enforce

the promissory note as transferee in possession. Movant is the original mortgagee or

beneficiary or the assignee of the Mortgage.

7.       This failure constitutes a material default entitling Movant to relief pursuant to 11

U.S.C. §362(d).

8.       For the reasons set forth above, it would be inequitable to delay the enforcement

of any order modifying the automatic stay with respect to the Movant.
 Case 17-20149      Doc 54     Filed 03/26/21 Entered 03/26/21 13:50:40        Desc Main
                                 Document     Page 5 of 5



       WHEREFORE, Deutsche Bank National Trust Company, as Indenture Trustee, for

New Century Home Equity Loan Trust 2004-4, moves this Honorable Court to modify the

automatic stay to allow Deutsche Bank National Trust Company, as Indenture Trustee, for

New Century Home Equity Loan Trust 2004-4 to foreclose the mortgage on the property

located at: 530 Nathan Road, University Park, IL 60466; that the unpaid portion of any proof

of claim or stipulation calling for payment of the debt secured by that mortgage be withdrawn

for purposed of these proceedings only and that Federal Bankruptcy Rule 4001(a)(3) be

waived or dismiss the case.



                                   Respectfully submitted,

                                   __/s/ Michael N. Burke________________________
                                   Attorney for Deutsche Bank National Trust Company,
                                   as Indenture Trustee, for New Century Home Equity
                                   Loan Trust 2004-4


Richard B. Aronow 3123969
Michael N. Burke 6291435
Mike Kalkowski 6185654
LOGS Legal Group LLP
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
16-081235

The firm of LOGS Legal Group LLP is a debt collector. This is an attempt to collect
a debt. Any information may be used for that purpose. If your personal liability for
this debt has been extinguished, discharged in bankruptcy or if a court order
prohibits collecting this debt from you personally, then this is an attempt to enforce
the Movant’s rights with respect to the property addressed herein, and it is not an
attempt to collect the debt from you personally.
